     Case 2:21-cv-00565-APG-VCF Document 45 Filed 09/13/21 Page 1 of 2




     GREGORY M. SCHULMAN, ESQ.
 1
     Nevada Bar No. 5766
 2   THORNDAL ARMSTRONG DELK
       BALKENBUSH & EISINGER
 3   1100 East Bridger Avenue
     Las Vegas, NV 89101-5315
 4
       Mail To:
 5     P.O. Box 2070
       Las Vegas, NV 89125-2070
 6   Tel.: (702) 366-0622
 7   Fax: (702) 366-0327
     E-Mail: gms@thorndal.com
 8
     Attorneys for Defendants
 9   DALE TRAUTMAN and
     RUBY DITTO
10
11                                UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13
14   JOSE MORALES, NATALIE NELSON,                           CASE NO. 2:21-cv-00565-APG-VCF
     KAYLA MORALES and NATALIE NELSON,
15   as Guardian Ad Litem for K.M., a Minor,
16                                                           STIPULATION AND ORDER TO
                            Plaintiffs,                      DISMISS RUBY DITTO ONLY
17                                                           WITHOUT PREJUDICE
     vs.
18
19   DALE TRAUTMAN, an individual; RUBY
     DITTO, an individual; DOES 1 through 10 and
20   ROE CORPORATIONS 1 through 10,
     inclusive,
21
22                          Defendants.

23
24          IT IS HEREBY STIPULATED AND AGREED between the parties, through their
25   counsel of record, to dismiss Ruby Ditto only, without prejudice. The parties agree that the
26   statute of limitations will not be a defense if this Defendant is re-added to the case later if
27   discovery so warrants. Each party shall bear its own attorneys’ fees and costs. The $2,000.00
28   costs Deposit shall be returned to The Law Office of Jason A. Pollack forthwith.


                                                       -1-
     Case 2:21-cv-00565-APG-VCF Document 45 Filed 09/13/21 Page 2 of 2




 1          The parties further stipulate that the obligation of plaintiffs to respond to the pending
 2   discovery requests served by Ruby Ditto is not extinguished by the dismissal order. Plaintiffs
 3   have 45 Days from the date of signing this stipulation to respond to the outstanding discovery, all
 4   rights and objections preserved.
 5
 6
      Dated: September 13, 2021                        Dated: September 13, 2021
 7
      LAW OFFICES OF JASON A.                          THORNDAL, ARMSTRONG, DELK,
 8    POLLACK                                          BALKENBUSH & EISINGER
 9
      /s/ Jason Pollack                                /s/ Greg Schulman
10    ____________________________________             ________________________________
      JASON A. POLLACK, ESQ.                           GREGORY M. SCHULMAN, ESQ.
11    Pro Hac Vice                                     Nevada Bar No. 5766
12    12400 Wilshire Blvd., Ste. 800                   1100 E. Bridger Avenue
      Los Angeles, CA 90025                            Las Vegas, Nevada 89101
13    (310) 824-8733                                   (702) 366-0622
      Attorneys for Plaintiffs                         Attorneys for Defendants
14
15
                                                  ORDER
16
            IT IS SO ORDERED.
17
            DATED: September 13, 2021
18
19                                                 _____________________________________
20                                                 UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28


                                                     -2-
